Citation Nr: 0941007	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk


INTRODUCTION

The Veteran had active duty service from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran reported the onset of his disability occurred in 
1995, more than 40 years after his discharge from service, 
and there is no medical evidence of record linking the 
Veteran's current hearing loss to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the RO provided preadjudication notice in an 
August 2005 letter which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, and the types of 
evidence that will be obtained by VA.  A March 2006 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The case was last adjudicated in December 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records and a VA examination report.  A 
request for the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) resulted in a 
response that the Veteran's records were "fire-related" and 
in August 2007 the RO issued a memorandum of records 
unavailability.  In response to an RO letter requesting 
information concerning dates of treatment in service for 
hearing loss, the Veteran stated that he was never treated in 
service for hearing problems. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by responding to 
notices and providing argument.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran claims his current bilateral hearing loss is 
attributable to noise exposure in service.  The Veteran's DD 
Form 214 indicates that the Veteran's Military Occupational 
Specialty (MOS) was "Meat Cutter."  The Veteran has alleged 
that he was exposed to meat saw and freezer noises during 
active duty when he was a meat market manager and butcher in 
Verdon, France.  The Board finds his contention of being 
exposed to noise from a meat saw is credible. 

As noted above, the Veteran's service treatment records are 
unavailable, and a formal finding of such by VA is of record.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

On his original application, the Veteran reported that his 
claimed disability of hearing loss began in 1995, and that he 
had never seen doctors or had a hearing test.  Private 
treatment records dating from 1963 to 2003 reveal no 
complaints related to hearing loss.  

The Veteran underwent a VA audiological examination in 
September 2006.  The examiner noted that the claims file was 
reviewed.  The Veteran reported he worked in the commissary 
in service using a meat saw, and that following service he 
continued to work in the market until becoming a salesman.  
An audiological test was not completed at that time because 
his right ear was occluded with cerumen.  A VA audiological 
examination was conducted in December 2006, which revealed he 
has a hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2009).  The examiner noted that the claims file was 
reviewed.  In response to the question whether the Veteran's 
current hearing loss was the result of his military service, 
the examiner stated that she could not resolve this issue 
without resorting to mere speculation because there were no 
service medical records.  In essence, the examiner reviewed 
the Veteran's claims file and considered the Veteran's report 
of noise exposure in service, but could not find enough 
positive evidence linking the Veteran's current hearing loss 
with his active duty service to offer an opinion.  

In this regard, the Veteran acknowledges he did not receive 
treatment for hearing loss in service and that his disability 
began in 1995, 40 years after discharge from service.  None 
of the private treatment records, which range in time from 
1963 through 2003, reflect complaints of hearing loss.  In 
short, there is no competent medical opinion in the record 
linking the Veteran's hearing loss to his active duty 
service.

The only evidence supporting the Veteran's claim consists of 
his own statements.  In this regard, the Board acknowledges 
that the Veteran, as a lay person, is competent to testify as 
to his current symptoms.  However, he is not competent to 
testify as to whether his current hearing loss is the result 
of noise exposure in service as such matter requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

In sum, there is no evidence diagnosing hearing loss in 
service or for many years thereafter, and no competent 
medical evidence linking his current hearing loss to service.  
Thus, the preponderance of the evidence is against the claim, 
and the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


